Motion for leave to appeal to the Court of Appeals granted, and questions certified as follows: 1. Were the agreement and appointment made by the infant defendant, Jeffrey Wells, by virtue of the provisions of section 285-a of the Highway Law,  in effect on August 1,1928, when he operated a car as a non-resident in the State of New York, capable of being disaffirmed by him on account of his infancy? 2. Has the court jurisdiction of the person of the infant, Jeffrey Wells, as a defendant in this action by the attempted service of a summons upon him under section 285-a of the Highway Law in effect on August 1, 1928? Stay of all proceedings pending determination by the Court of Appeals granted. Present — Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ.